Citation Nr: 1400969	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-31 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for arthritis, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a sinus disorder, to include allergic rhinitis.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4.  Entitlement to service connection for a right inguinal hernia.

5.  Entitlement to an initial rating in excess of 10 percent prior to April 19, 2013, and in excess of 60 percent from April 19, 2013, for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1959 to June 3, 1966, and from June 8, 1966, to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and January 2011 rating decisions of the VA Regional Office (RO) in North Little Rock, Arkansas and Lincoln, Nebraska, respectively.  In a May 2013 rating decision, the RO in North Little Rock increased the Veteran's coronary artery disease rating to 60 percent effective April 19, 2013.  Since the increase did not constitute a full grant of that benefit sought, this increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2013, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The issue of whether new and material evidence has been received to reopen a claim of service connection for a sinus disorder was originally characterized as an original claim seeking service connection for allergic rhinitis.  However, the Veteran's testimony at his hearing indicates that he was seeking service connection for a sinus disorder, however diagnosed.  As the Veteran was previously denied service connection for sinusitis, the Board has characterized the issue as set forth on the title page.  Since the Board is granting that benefit sought in full, the Veteran is not prejudiced by the Board's recharacterization of this issue.  

The Board is reopening the previously denied issue of service connection for arthritis.  The underlying issue of service connection for arthritis being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed February 1980 rating decision, the RO denied service connection for degenerative arthritis and sinusitis on the basis that there was no evidence showing such disorders.  

2.  Evidence received after the February 1980 denial relates to unestablished facts necessary to substantiate the claims of service connection for degenerative arthritis and sinusitis and raises a reasonable possibility of substantiating the underlying claims.

3.  The evidence of record, particularly medical evidence showing chronic rhinosinusitis as well as the Veteran's statements of sinus problems that had their onset in service and have persisted since service, shows that chronic rhinosinusitis as likely as not began during the Veteran's military service.

4.  Hypertension was not present during service, was not manifest within one year of discharge from service and currently diagnosed hypertension did not develop as a result of any incident during service, including exposure to herbicides.

5.  A right inguinal hernia was not present during service and did not develop as a result of any incident during service.

6.  Prior to April 19, 2013, the coronary artery disease did not result in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray.  

7.  From April 19, 2013, the coronary artery disease does not result in chronic congestive heart failure; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  


CONCLUSIONS OF LAW

1.  The RO's February 1980 denial of service connection for degenerative arthritis and sinusitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the final February 1980 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for service connection for chronic rhinosinusitis have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  Hypertension was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

5.  A right inguinal hernia was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

6.  Prior to April 19, 2013, the criteria for an initial rating in excess of 10 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104 Diagnostic Code (DC) 7005 (2013).
7.  Since April 19, 2013, the criteria for a rating in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104 Diagnostic Code (DC) 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the fully favorable determination as to the petitions to reopen as well as the underlying issue of service connection for a sinus disorder, no discussion of compliance with VA's duty to notify and assist is necessary with respect to these issues.

As for the other issues, the Veteran was notified in letters dated in April 2009 and August 2010 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim for a higher initial rating for his cardiac disability arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the August 2010 letter informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured an examination in furtherance of his initial rating claim.  A pertinent VA examination for the initial rating claim was obtained in April 2013.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the initial rating issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The Board finds that medical opinions on the questions of service connection for hypertension and a right inguinal hernia are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran incurred an event, injury or disease other than herbicide exposure and that hypertension and a right inguinal hernia may be related to his military service, to include being due to herbicide exposure.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

      A.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., hypertension) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., hypertension) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The diseases for which service connection may be presumed to be due to an association with herbicide agents do not include hypertension and inguinal hernias.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

		1.  Hypertension

The Veteran contends that he has hypertension that is due to in-service herbicide exposure.  See, e.g., September 2013 Hearing Transcript (T.) at 3-4.  The Veteran's personnel records confirm that he had service in the Republic of Vietnam during the applicable time period; accordingly, his exposure to herbicides is conceded.

A review of the Veteran's STRs does not show any treatment for, or diagnosis of, hypertension.  Examinations throughout his service fail to show elevated blood pressure readings.  His June 1979 retirement examination shows that his blood pressure was 116/74; he denied having high blood pressure in his report of medical history.  The Veteran does not contend, nor does the evidence show, that his hypertension began in service or within one year of discharge from service.

According to post-service treatment records, the earliest evidence of a diagnosis of hypertension was in 2003.  However, a May 2009 VA treatment record as well as the Veteran's April 2009 claim, show that he reported that the onset of his hypertension was in 2001.  None of the Veteran's records contain any opinion relating his hypertension to his military service, to include his conceded in-service herbicide exposure.  

Based on a review of the evidence, the Board concludes that service connection for hypertension is not warranted.  Although the evidence shows that the Veteran currently has hypertension, it does not show that it is related to his military service.

Although the Veteran's in-service exposure to herbicides has been conceded, the evidence fails to show that the Veteran's hypertension is related to herbicides.  Hypertension is not a disease presumptively related to herbicide exposure.  While service connection is not precluded on a direct basis, no medical professional has provided any opinion relating the Veteran's hypertension to in-service herbicide exposure.  The Veteran's post-service treatment records reflect treatment for hypertension, but do not contain any opinions regarding the etiology, to include relating it to herbicide exposure or otherwise to the Veteran's military service.  Therefore, the evidence does not support a finding that the Veteran's hypertension is related to his in-service herbicide exposure.

The evidence also fails to show that the Veteran incurred an event, injury or disease other than exposure to herbicides in service or that his hypertension had its onset in service.  His STRs are silent for any elevated blood pressure readings or any symptoms associated with hypertension.  The Veteran himself has not reported that his hypertension began in service; as noted above, he claimed that the onset was in 2001 in his April 2009 claim.  None of his statements, or his testimony, indicate that hypertension began in service.  The contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his cardiovascular system other than exposure to herbicides in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his cardiovascular system other than herbicides actually occurred.  

There is no nexus evidence to support a finding of service connection.  In this case, the first evidence of hypertension is reportedly in 2001 as the Veteran reported that year as the onset date.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of hypertension complaints, symptoms, or findings for over two decades between the period of active service and the earliest evidence of a diagnosis of hypertension is itself evidence which tends to show that hypertension did not have its onset in service or for many years thereafter.  

The claims folder contains no competent evidence of hypertension being associated with the Veteran's active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's cardiovascular system other than herbicide exposure or competent evidence of an association between hypertension and his active duty, service connection for hypertension is not warranted.

Furthermore, as the evidence does not show that hypertension was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as hypertension is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the evidence fails to show any symptoms in service, and therefore, does not show a continuity of symptoms since service.  There is no indication of hypertension until 2001.  In this case, the contemporaneous service records weigh against any finding of a continuity of symptomatology since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between hypertension and the Veteran's active duty, service connection for hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  

		2.  Right Inguinal Hernia

The Veteran contends that he has a right inguinal hernia that is related to his military service.  See, e.g., April 2009 claim.  In his claim, the Veteran reported that the onset was in 2007.  

A review of the Veteran's STRs does not show any treatment for, or diagnosis of, a right inguinal hernia.  Examinations throughout his service fail to show any hernias; examinations, including his June 1979 retirement examination, repeatedly showed a normal abdomen and viscera and genitourinary system.  Reports of medical histories for his examinations show that the Veteran repeatedly denied having a hernia.  The Veteran does not contend, nor does the evidence show, that a right inguinal hernia began in service.

According to post-service treatment records, the earliest evidence of a diagnosis of a right inguinal hernia was in 2007.  One of the October 2007 records pertaining to the hernia shows that the Veteran reported that it appeared four weeks earlier and that it was a new onset.  None of the Veteran's records contain any opinion relating his right inguinal hernia to his military service.  

At his September 2013 hearing, the Veteran testified that he did not "really know why" he should be service connected for the hernia.  T. at 6.  The Veteran testified that it showed up "a long time after I had gotten out of the service."  Id.  He was unable to remember if he hurt himself anywhere in service that would cause him to have a hernia.  Id. at 6-7.  The Veteran also testified that his surgeon said it could have been caused by his military service, but did not actually know exactly how.  Id. at 7.  The Veteran testified that residuals included a tender scar.  Id.

Based on a review of the evidence, the Board concludes that service connection for a right inguinal hernia is not warranted.  Although the evidence shows that the Veteran had a right inguinal hernia in 2007 with residuals consisting of a tender scar, it does not show that it was related to his military service.

No medical professional has provided any opinion relating the Veteran's right inguinal hernia to his military service.  The Veteran's post-service medical records reflect treatment for a right inguinal hernia in 2007, but do not contain any opinions regarding the etiology, to include relating it to the Veteran's military service.  Although the Veteran testified that his surgeon said it could have been caused by his military service, the Veteran also testified that the physician did not know exactly how it could be related.  The pertinent records pertaining to the surgery do not contain a medical opinion indicating that the Veteran's right inguinal hernia was related to his military service.  

The evidence also fails to show that the Veteran incurred an event, injury or disease to his abdomen and groin area or that his right inguinal hernia had its onset in service.  His STRs are silent for any symptoms associated with a right inguinal hernia.  The Veteran himself has not reported that his right inguinal hernia began in service; as noted above, he claimed that the onset was in 2007 in his April 2009 claim.  None of his statements, or his testimony, indicate that a right inguinal hernia began in service.  The contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his abdomen and groin in service.  Although the Veteran's in-service herbicide exposure is conceded, he does not contend, nor does the evidence show, that such exposure resulted in an event, injury or disease to his abdomen and groin.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his abdomen and groin actually occurred.  

Without the incurrence of an event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of a right inguinal hernia is in 2007.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of right inguinal hernia complaints, symptoms, or findings for over two decades between the period of active service and the earliest evidence of a diagnosis of a right inguinal hernia is itself evidence which tends to show that a right inguinal hernia did not have its onset in service or for many years thereafter.  

The claims folder contains no competent evidence of a right inguinal hernia being associated with the Veteran's active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's groin other than herbicide exposure or competent evidence of an association between a right inguinal hernia and his active duty, service connection for a right inguinal hernia is not warranted.

In finding that service connection is not warranted, the Board has also considered service connection on a secondary basis, although the Veteran has not contended as such.  The Veteran is service-connected for status post radical prostatectomy; however, the evidence does not show, nor does the Veteran suggest, that his prostatectomy caused or aggravated the inguinal hernia.  While the pertinent treatment records pertaining to the right inguinal hernia in October 2007 make note of the prostatectomy in March 2007, they do not establish that such surgery caused or aggravated the later formed right inguinal hernia.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a right inguinal hernia falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a right inguinal hernia and the Veteran's active duty, service connection for a right inguinal hernia is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right inguinal hernia.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a right inguinal hernia is denied.  See 38 U.S.C.A §5107.  

      B.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's coronary artery disease is rated as 10 percent disabling prior to April 19, 2013, and as 60 percent disabling from April 19, 2013, under 38 C.F.R. § 4.104, DC 7005, which evaluates impairment from arteriosclerotic heart disease (coronary artery disease).

Pursuant to DC 7005, a 10 percent rating is warranted for documented coronary artery disease resulting in workload of greater than seven metabolic equivalents (METs) but not greater than ten METs results in dyspnea, fatigue, angina, dizziness or syncope, or; continuous medication required.  38 C.F.R. § 4.104, DC 7005 (2013).

A 30 percent rating is warranted for documented coronary artery disease resulting in workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray.  Id.

A 60 percent rating is warranted for documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted for documented coronary artery disease resulting in chronic congestive heart failure, or; workload of three METs or less results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

A private treatment record dated in April 2010 shows that the Veteran achieved a work level of maximum METs of 11.8 on a treadmill stress study.  His left ventricular ejection fraction was estimated to be 56 percent on the rest study and 60 percent on the stress study.  An August 2010 disability benefits questionnaire (DBQ) shows that the Veteran did not have congestive heart failure.  The DBQ indicates that a diagnostic exercise test had not been conducted.  Based on the Veteran's responses, his workload was opined to be one to three METs that resulted in dyspnea.  The DBQ shows that the Veteran reported developing significant dyspnea on exertion, which in part was related to his chronic obstructive pulmonary disease (COPD).  His shortness of breath and chest pain were opined to limit his ability to do heavy work requiring exertion.  The Veteran's left ventricular ejection fraction was 56 percent.  

The Veteran was afforded a VA examination in April 2013.  He did not have congestive heart failure.  A diagnostic exercise test had not been conducted.  Based on the Veteran's responses, his workload was opined to be greater than three but less than five METs resulting in dyspnea.  Based on tests in 2010, the examiner opined that the Veteran had a left ventricular ejection fraction of 56-60 percent.  The Veteran's ischemic heart disease impacted his ability to work; he could not do heavy exertional work, but sitting/sedentary work was acceptable.  

Throughout this appeal, the Veteran's treatment records show that continuous medication is required to treat his coronary artery disease.  They have not shown congestive heart failure, nor are there other results of diagnostic testing showing the METs workload aside from the April 2010 record.  The records also do not show evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray.  

Based on a review of the evidence, the Board concludes that an initial rating in excess of 10 percent is not warranted prior to April 19, 2013, and a rating in excess of 60 percent is not warranted from April 19, 2013.

Prior to April 19, 2013, the next higher rating of 30 percent requires that a workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray.  The pertinent evidence of record fails to show such severity.  The Board acknowledges that the August 2010 DBQ shows that the Veteran's estimated METs was one to three, which warrants a 100 percent rating.  However, the Board finds this less probative than the results of a treadmill stress test performed only a few months earlier in April 2010.  As noted above, the Veteran achieved a maximum METs of 11.8 on testing in April 2010.  The August 2010 METs workload was an estimate and also took into account the effects of the Veteran's nonservice-connected COPD.  The August 2010 DBQ specifically indicates that the Veteran's dyspnea was based, in part, on his COPD.  Considering that the August 2010 DBQ METs report was an estimate and included the effects of the Veteran's COPD on his dyspnea, the Board finds that it is less probative than a diagnostic test conducted in April 2010.  Accordingly, based on the fact that the Veteran achieved a METs workload of 11.8 in April 2010, the Board concludes that an initial rating in excess of 10 percent is not warranted prior to April 19, 2013.

From April 19, 2013, the Board finds that the only higher rating of 100 percent is not warranted.  A 100 percent rating requires chronic congestive heart failure, or; workload of three METs or less results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, which has not been shown.  The April 2013 examination report specifically shows that the Veteran does not have congestive heart failure and none of the Veteran's treatment records show such disability.  The estimated METs was greater than three but less than five resulting in dyspnea.  No diagnostic testing shows that the Veteran's workload was three METs or less.  For the reasons set forth above, the Board finds that the estimated METs workload of one to three in August 2010 lacks probative value.  The April 2013 examination and treatment records also fail to show left ventricular dysfunction with an ejection fraction of less than 30 percent.  Therefore, the Board concludes that a rating in excess of 60 percent from April 19, 2013, is not warranted.  

For these reasons, the Board finds that an initial rating in excess of 10 percent prior to April 19, 2013, and a rating in excess of 60 percent from April 19, 2013, for coronary artery disease is not warranted.

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's coronary artery disease symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's coronary artery disease has resulted in interference with employment or activities of daily life which would warrant increased ratings for this disability.

Moreover, as the Veteran has not contended, nor does the evidence show that his disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for arthritis is reopened.

New and material evidence having been presented, the claim of entitlement to service connection for sinusitis is reopened.
Entitlement to service connection for rhinosinusitis is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a right inguinal hernia is denied.

Entitlement to an initial rating in excess of 10 percent prior to April 19, 2013, and in excess of 60 percent from April 19, 2013, for coronary artery disease is denied.


REMAND

Regrettably, a remand is necessary for the issue of service connection for arthritis.  A January 1979 examination during the Veteran's military service shows that he reported having arthritis.  He complained of pain in the joints of fingers of both hands.  His June 1979 retirement examination did not show arthritis.  A VA examination in February 1980 included X-rays which did not show arthritis.  Evidence of record during the current appeal shows that the Veteran has current diagnoses of degenerative joint disease and degenerative arthritis.  In light of the Veteran reporting arthritis in service and as he has a current diagnosis of arthritis, the Board finds that a VA examination would be beneficial to determine if he has arthritis related to his military service, especially as X-rays within one year of discharge failed to show arthritis.  Accordingly, a remand of this issue is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service arthritis treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VA Central Arkansas Health Care System and from any private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed arthritis.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed arthritis is related to his military service, to include being due to herbicide exposure.  The examiner should also opine as to whether the Veteran's arthritis was manifest within one year of discharge from service.  The examiner should address the Veteran's reports of arthritis in January 1979 and the negative X-rays in February 1980.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


